DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: an element or a structure to connect “a first pressing portion” and “a second pressing portion” recited in claim 1 with one or more structural elements recited in claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural connection between “a first pressing portion and a second press portion” as recited in claim 5 with any structural connection recited in . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5,  7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Puthuff et al. (hereafter Puthuff; US 6681022 B1).
Regarding claim 1, Puthuff discloses a sound output device comprising:
a housing formed by connecting a first member and a second member (see Fig. 1), wherein the housing includes a speaker arrangement portion (e.g., 24 and/or 26);
a detachable body (14) detachably attached to the housing (col. 5, lines 21-30); and
an attachment portion formed such that the speaker arrangement portion (within 12) of the housing and a distal end portion of the detachable body face each other with a gap formed between (Fig. 3, the side of 14 facing part of 12 not shown; in another view, the side of 14 not shown facing the part of 12 as shown in Fig. 4), wherein the attachment portion attaches to an ear of a user (not explicitly illustrated, but it is inherently included).
The feature defined in the wherein clause, “the sound output device can be engaged with a second sound output device orthogonally”, is a functional limitation that defines a manner of operating the sound output device and the end result. The structure of “a second sound output device” is not defined. The particular structure of “the sound 
Second interpretation of the feature defined in the wherein clause is being analyzed below. The structure of “a second sound output device” is not defined. The claimed “a second sound output device” could read on any device outputting sound, e.g., a general sound device such as earbud which is smaller than the sound output device. The particular structure of “the sound output device” being utilized for engaging with a second sound output device is also not defined. The claimed feature in the wherein clause broadly defines how a user might engage the sound output device with any other sound output device with a result “orthogonally” without specifying how to do so utilizing a particular structure of the sound output device. Since the claimed feature broadly define a possible engagement of the sound output device orthogonally with another sound output device, thus, the claimed feature broadly reads on any action by the user that might result the sound output device being orthogonally engaged with another output device. For example, the user might want to bundle the sound output device with another small sound output device together with by suitable means, such as any well known fastener for easy tying and untying, for storage, organization and/or transportation purpose. Examiner takes Official Notice that commonly available and well known fastener for easy tying and untying two small devices is notoriously well known in the art. There is no disclosure in Puthuff that prevents the sound output device from engaging with another sound output device when the sound output device is no longer worn by the user. Thus, it would have been obvious to one of ordinary skill in the art that 
Regarding claim 5, Puthuff shows a surface of each of a first pressing portion and a second pressing portion is formed in a curved surface projecting outward (a part of 12 reads on first and second pressing portions when the fingers pressed on the surface).
Regarding claims 7 and 8, Puthuff shows a cover and a curved surface (Fig. 2).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US 20130216087 A1). 
Regarding claim 1, MacDonald discloses a sound output device comprising:
a housing (43, 44, 45) formed by connecting a first member and a second member (see Fig. 1), wherein the housing includes a speaker arrangement portion (44 for arranging the placement of a speaker on the ear);
a detachable body (41) detachably attached to the housing; and
an attachment portion formed such that the speaker arrangement portion (part of 44) of the housing and a distal end portion of the detachable body (40) face each other with a gap formed between (Fig. 7, the side of 40 facing part of 44), wherein the attachment portion attaches to an ear of a user (Fig. 9).
The feature defined in the wherein clause, “the sound output device can be engaged with a second sound output device orthogonally”, is a functional limitation that defines a manner of operating the sound output device and the end result. The structure 
Second interpretation of the feature defined in the wherein clause is being analyzed below. The structure of “a second sound output device” is not defined. The claimed “a second sound output device” could read on any device outputting sound, e.g., a general sound device such as earbud which is smaller than the sound output device. The particular structure of “the sound output device” being utilized for engaging with a second sound output device is also not defined. The claimed feature in the wherein clause broadly defines how a user might engage the sound output device with any other sound output device with a result “orthogonally” without specifying how to do so utilizing a particular structure of the sound output device. Since the claimed feature broadly define a possible engagement of the sound output device orthogonally with another sound output device, thus, the claimed feature broadly reads on any action by the user that might result the sound output device being orthogonally engaged with another output device. For example, the user might want to bundle the sound output device with another small sound output device together with by suitable means, such as any well known fastener for easy tying and untying, for storage, organization and/or transportation purpose. Examiner takes Official Notice that commonly available and well known fastener for easy tying and untying two small devices is notoriously well known in the art. There is no disclosure in MacDonald that prevents the sound output device from 
Regarding claim 2, MacDonald shows that the attachment portion is formed in a bent shape in such a manner that a longitudinal direction becomes a peripheral direction, wherein the attachment portion is elastically deformable in directions ([0047], [0056], [0070]) in which the speaker arrangement portion of the housing (44) and the distal end portion of the detachable body (40) are separated from each other and contact each other, and wherein the speaker arrangement portion of the housing and the distal end portion of the detachable body comprise end portions (as shown in Fig. 8).
Regarding claim 3, MacDonald shows that the distal end portion of the detachable body (44) includes the first pressing portion and the speaker arrangement portion of the housing (44) includes the second pressing portion.
Regarding claim 4, MacDonald shows that a portion other than both of the end portions of the attachment portion is provided as an intermediate portion, and wherein a distance between a pair of both end portions in the longitudinal direction is formed shorter than a maximum distance out of distances each connecting two points in an inner periphery of the intermediate portion (see Figs. 7 and 9).

Regarding claim 6, MacDonald shows that a portion other than both of the end portions in the attachment portion is provided as an intermediate portion (e.g., the portion between 45s), and wherein a maximum thickness of one end portion in the longitudinal direction (the portion with 45) and a maximum thickness of another portion in the longitudinal direction (the portion with 43) are formed thicker than a maximum thickness of the intermediate portion.
Regarding claims 7-10, MacDonald shows that the attachment portion is formed by connecting a plurality of members (e.g., 43, 44 and/or 45) and the outer surface of the attachment portion is formed in a curved surface, but fails to show an outer surface being closely covered with a cover. MacDonald teaches that the attachment portion could be made of plastic or metal depending on the flexibility ([0070]). One example provided is rubber ([0056]). One skilled in the art would have expected that a metal might be too cold for direct skin contact, or could become rustic over time. To overcome such shortcoming, for example, a metal eye glasses frame is usually covered by another material, such as rubber or silicon. Examiner takes Official Notice that this feature is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify MacDonald by using any suitable flexible material, including metal covered by rubber or silicon, for the attachment portion in order to provide secure and comfortable attachment to the ear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of no statutory double patenting as being unpatentable over claims 1 and 4-6 U.S Patent No. 10,911,857 (hereafter patent ‘857). Although the claims at issue are not identical, they are not patentably distinct from each other because most of limitations are recited in patent ‘857. For claim 4, although patent ‘857 fails to recite distance between a pair of ends, however, in order to make a secure contact and attachment to the auricle, the distance of the ends is inherently shorter than the distance between the inner periphery of the intermediate portion. For claims 5 and 8, the curved surface is an obvious modification to better the appearance and sensation when the user’s skin touch it. For claim 6, patent ‘857 recites a curved shape in claim 2, but fails to recite thickness. However, for the end portion with speaker, it is inherently thicker than the thickness of the intermediate portion. For the other end portion, it could have a padding to ensure that the user is comfortable with the contact. Thus, it would have been obvious to one of ordinary skill in the art to modify the patent ‘857 to have padding on the end portions that in contact with the ear in order to make the user’s ear skin be 
The feature defined in the wherein clause, “the sound output device can be engaged with a second sound output device orthogonally”, is a functional limitation that defines a manner of operating the sound output device and the end result. The structure of “a second sound output device” is not defined. The particular structure of “the sound output device” being utilized for engaged with a second sound output device is also not defined. The feature defined in the wherein clause does not serve to distinguish from MacDonald when MacDonald discloses all the structural limitation of claim 1. See MPEP 2114.
Second interpretation of the feature defined in the wherein clause is being analyzed below. The structure of “a second sound output device” is not defined. The claimed “a second sound output device” could read on any device outputting sound, 
This is a provisional no statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. 
On p. 7, applicant argued that Puthuff fails to show a pair of sound output devices may be coupled together by engaging the two devices orthogonally. First of all, the claimed limitation in claim 1 is broadly than the argument. Last but not least, the claimed limitation is not a structural limitation that would distinguish from the structure shown in Puthuff. See detail analysis above.
On p. 8, a similar argument is provided in view of MacDonald. Since it is the same argument, the same rebuttal applies.
Applicant has not filed terminal disclaimer. Double patenting rejection maintains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654